t c memo united_states tax_court sylwester a slojewski petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner anthony j kim for respondent memorandum opinion haines judge this case is before the court on petitioner’s motion to vacate order and decision pursuant to rule unless otherwise noted all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times for the reasons stated below we shall deny petitioner’s motion to vacate background on date respondent issued a notice_of_deficiency to petitioner that determined a deficiency in petitioner’s federal_income_tax and a penalty under sec_6662 on date petitioner timely filed a petition with the court disputing respondent’s determination at the time he filed the petition petitioner resided in san francisco california this case was calendared for trial at the court’s trial session in san francisco california that began on date when the case was called from the calendar on date the parties informed the court that a basis of settlement with respect to all issues had been reached in the stipulation of settlement submitted to the court on date the parties stipulated as follows petitioner and respondent agree that petitioner should not have reported dependent’s w-2 income of dollar_figure on his tax_return for taxable_year respondent concedes that petitioner does not have to include in taxable_income the dollar_figure that was reported on the form 1099-misc issued by robert leslie in taxable_year respondent concedes that petitioner may deduct as car and truck expenses dollar_figure of the dollar_figure of claimed deductions that petitioner erroneously listed as mortgage expenses on his tax_return petitioner concedes that he may not deduct the remaining dollar_figure of claimed deductions petitioner concedes that he may not deduct the remaining dollar_figure of schedule c expenses that he claimed on his tax_return those disallowed deductions are as follows a dollar_figure of advertising expenses b dollar_figure of commissions and fees expenses c dollar_figure of insurance expenses d dollar_figure of legal expenses e dollar_figure of office expenses f dollar_figure of repair expenses g dollar_figure of taxes and licenses expenses and h dollar_figure of travel and entertainment_expenses respondent concedes that as a result of respondent’s concession in paragraph petitioner is not liable for an accuracy-related_penalty under sec_6662 for the taxable_year the court ordered the parties to submit a decision document by date on date respondent mailed to petitioner’s counsel a proposed decision document on date respondent received from petitioner’s counsel a letter dated date in which petitioner’s counsel stated that he anticipated prompt approval by petitioner of the proposed decision document on the next day date respondent received a letter from petitioner’s counsel dated date in which petitioner’s counsel stated i also have completed my review of your computation of the income_tax_liability that flows from the settlement of this case i do not entirely agree with your computation it is my impression from the information that i have available that mr slojewski is entitled to a child_tax_credit in the amount of dollar_figure based on the information in the administrative file it also is possible mr slojewski is entitled to claim child care expense credit or education credit i have asked mr slojewski to advise me whether he is entitled to claim credits for child care expenses or education and whether he has any documentation to support such claims i believe the proper procedure for making such an adjustment would be to pay the deficiency that flows from our settlement and then file an amended_return to claim the refund that flows from any credits to which mr slojewski may be entitled for child care expenses or education it is my impression it is unlikely that we will agree on a decision document prior to date i suggest that you advise the court that we have encountered some unexpected issues in agreeing on a decision document and that you request an additional days for the submission of a mutually agreeable decision document on date respondent mailed a letter to petitioner’s counsel stating that respondent would not request additional time to file the decision document respondent explained that the record was closed and that petitioner’s counsel did not appear to object to the decision document as it pertained to the issues covered by the stipulation of settlement respondent informed petitioner’s counsel that if the decision document was not signed and returned by date respondent would file a motion for entry of decision on date petitioner filed a motion to withdraw agreement to stipulation of settlement the court denied petitioner’s motion to withdraw on date on date the court filed respondent’s motion for entry of decision asking the court to enter a decision in accordance with the proposed decision document paragraph of respondent’s motion for entry of decision states counsel for petitioner objects to the granting of this motion on date the court granted respondent’s motion for entry of decision and entered a decision that there is a deficiency of dollar_figure in petitioner’s federal_income_tax and that there is no penalty due from petitioner for the taxable_year under sec_6662 on date petitioner filed a timely motion to vacate order and decision pursuant to rule on date respondent filed an objection to petitioner’s motion to vacate order and decision and a memorandum of points and authorities in support of his objection discussion rule allows a party to file a motion to vacate or revise a decision with or without a new or further trial within days after the decision has been entered unless the court shall otherwise permit the disposition of a motion to vacate or revise a decision rests within the court’s discretion 87_tc_164 the court has applied a stringent standard in evaluating motions to vacate settlement agreements where shortly before trial the parties have agreed to a settlement and caused the trial date to be vacated in such cases we have held the settlements to be enforceable unless the moving party can show a lack of formal consent mistake fraud or some similar ground see 108_tc_320 affd 208_f3d_205 3d cir 90_tc_315 moreover a settlement is generally binding irrespective of whether it is correct on the merits see eg lamanna v commissioner tcmemo_2003_110 affd in part vacated and remanded in part 107_fedappx_723 9th cir we believe that petitioner should be held to this stringent standard here the parties reached a settlement shortly before trial and the trial date was vacated as a result of that settlement petitioner argues that rule applies to this case and therefore alleges that the court should not have entered its decision because the clerk of the court did not serve petitioner with a notice of the filing of respondent’s motion for entry of decision petitioner alleges that respondent was aware that petitioner disagreed with respondent’s computation of petitioner’s deficiency on the basis of the items addressed in the stipulation of settlement on the date respondent filed his motion for entry of decision petitioner also argues that respondent misled the court by filing his motion for entry of decision without disclosing as required by rule a that petitioner disagreed with respondent’s computation of petitioner’s deficiency on the basis of items addressed in the stipulation of settlement we disagree rule is the mechanism whereby the court is enabled to enter a decision in a case where the dollar amounts of the deficiency liabilities and or overpayment cannot readily be determined 79_tc_933 in accordance with the computations in respondent’s motion for entry of decision we entered a decision that there is a deficiency of dollar_figure in petitioner’s federal_income_tax and that there is no penalty due from petitioner for the taxable_year under sec_6662 petitioner does not show that he disagreed with respondent’s computation of petitioner’s tax_liability in accordance with the stipulation of settlement nor does petitioner allege that there was lack of consent mistake or fraud as the basis for his motion to vacate order and decision instead petitioner raises new issues involving possible entitlement to a child_tax_credit a child care expense credit or an education credit new issues raised after a stipulation of settlement has been executed which are not based on lack of consent mistake or fraud are not sufficient grounds to vacate the stipulation of settlement nor to vacate an order and decision entered as a result of the stipulation of settlement see brewer v commissioner tcmemo_2005_10 finally we conclude that respondent properly advised the court that petitioner objected to respondent’s motion for entry of decision as provided in rule a paragraph of respondent’s motion for entry of decision states counsel for petitioner objects to the granting of this motion in summary petitioner has not shown that there was a lack of formal consent mistake fraud or some similar ground for vacating the stipulation of settlement nor has he cited any ground or precedent that would support his motion to vacate our order and decision consequently we shall deny petitioner’s motion to vacate order and decision in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit an order will be issued denying petitioner’s motion to vacate order and decision
